Title: To Thomas Jefferson from "A Lover of his Country," 9 May 1802
From: “A Lover of his Country”
To: Jefferson, Thomas


            SirPetersburg Va. May 9th. 1802
            Some Time in February last I wrote to You—to which I beg Reference concerning the Opinion I then entertained of You and your proceedings—Since then I have waited with Impatience for either a private or public Declaration of what You and your Tribe of foreign Outcasts really had at Heart—but that Declaration has not yet appeared—but you and your jacobinic-Democratic Tribe of Sycophants still continue to carry on Your hellish Deeds—which I pray God may not prove the Destruction of this Country—which all the powers of that warlike Nation Britain could not do—even Tommy Jeffersons Bosom Friend France endeavoured to injure us—but by the prudent Conduct of your predecessor John Adams—their Designs were frustrated—even since they have set You by their midnight Machinations into the presidential chair—exasperated at your mean-low-unbecoming Behaviour—are detaining our Ship in their Harbours—contrary to the Inclination of the Seamen—these and a great many Hardships we endure are on account of your proceedings—I beseech you in the Name of God—of every thing that is sacred—and in the Name of every American to alter Your System of Conduct—do you or can you suppose that Men who have fought hard in Defence of their Liberty—and who have inculcated true federal Republicanizm into the Minds of their Children—I say can or will these Men and their Sons allow you to keep your present Tract long—No they cannot—they lay their Grievances before You—instead of lessening them—You tenfold increase them—under the cloak of Œconomy—how many Sums of the public Money has been put to Use—for which Use you can find no Law to authorise You—I do not say that You squander the public Money—but it is done by your Sycophants—
            Not content with being made president—You are eternally upbraiding Mr. [Adams] our late Worthy President—with things that You yourself do in every point—God knows—had you followed Mr. Adams’s System of Cond[uct] America would have been better off—than it is—or is likely to be during Your Administration—
            I advise You for your own Sake as well as for the Sake of our Country—to reform Your Conduct like a true Repentant and let the Americans—more particularly the Virginians see they were not mistaken in the Choice of President, for Sir if you do not—I could almost venture to swear that in the Course of two Years or perhaps less Time you have not one real Friend—for those You have here and in Richmond are daily—nay hourly forsaking You—even Callender whom you always upheld has entirely forsaken Your Cause—Had I seen such a Letter as this addressed to You twelve Months ago—I should have thought the Writer insane—but Sir when You consider the many Hardships We are likely to undergo—nay are now suffering—I say if You consider that all the evils we endure originate from Your imprudence—you cannot for a moment blame Me—with either impudence or presumption In Hopes that the feeble Efforts of a Youth of fifteen—may in some Measure assist in the Reformation of the Conduct of the president of the United States—I beg leave to subscribe myself
            A Lover of his Country
           